Citation Nr: 1134010
Decision Date: 09/12/11	Archive Date: 09/29/11

Citation Nr: 1134010	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-35 115	)	DATE SEP 12 2011
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for headaches; noncompensable from July 24, 2006 to October 21, 2007; and 10 percent from October 22, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active duty service from September 1989 until September 1995.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in March 2010. At that time, the Board dismissed the Veteran's claim, based on the Veteran's December 2009 statement indicating that he wished to withdraw his claim. However, the Veteran has since contacted VA and reported that he did not intend to withdraw the current claim; he had only intended to withdraw his request for a hearing, as indicated in a March 2010 report of contact and an August 2010 motion for reconsideration.  

The Veteran, in an August 2008 statement, raised a new claim for service connection for disabilities of the bilateral knees.  However, this matter is not before the Board because it has not been prepared for appellate review. Accordingly, this matter is REFERRED to the RO for appropriate action.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    

In the present case, the record indicates that the Veteran did not intend to withdraw his claim for an increased rating for his service-connected headaches and that the Veteran's December 2009 statement as to withdrawal was unclear.  In the present case, in order to prevent prejudice to the Veteran, the March 30, 2010 decision of the Board must be vacated with regard to the issue mentioned above, and a new decision will be entered as if the March 30, 2010 decision by the Board had never been issued. 

Accordingly, the March 2010 Board decision addressing the issue of an increased rating for headaches is vacated.


	                        ____________________________________________
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 1011761	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-35 115	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for 
headaches; noncompensable from July 24, 2006 to October 21, 
2007; and 10 percent from October 22, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1989 until 
September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1989 until September 1995.  

2.	On January 29, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2006).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through his/her 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


